Citation Nr: 0639465	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel.


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that denied service connection for erectile 
dysfunction and PTSD.  The veteran perfected a timely appeal 
of his claim for erectile dysfunction to the Board.  The 
veteran also filed a timely Notice of Disagreement regarding 
his PTSD claim in March 2005.  The RO issued a Statement of 
the Case addressing this claim in September 2005.

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at the local regional office.  At the 
hearing, the Board accepted the veteran's Substantive Appeal 
for the issue of service connection for PTSD.  See Rowell v. 
Principi, 4 Vet. App. 9 (1993) (failure to file a timely 
substantive appeal does not automatically foreclose an appeal 
because the time limit can be waived under certain 
circumstances).  At the hearing, the record was held open for 
60 days in order to afford the veteran time to submit 
additional evidence relevant to his claims.  Additional 
evidence was submitted within the time allotted.  This 
evidence, however, was not accompanied by a signed waiver of 
RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

Initially, and as noted above, the Board observes that 
following the RO's issuance of statements of the case in 
September 2005, for the veteran's PTSD claim, and in March 
2003, for the veteran's claim for erectile dysfunction, the 
veteran submitted additional evidence pertinent to his 
claims.  A signed waiver of RO consideration did not 
accompany this evidence.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37 
(2006).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his PTSD claim.  He was not, however, provided adequate VCAA 
notice regarding his claim for erectile dysfunction, nor was 
he provided with notice of the type of evidence necessary to 
establish an increased rating, a disability rating or 
effective date for both disabilities on appeal.  This case 
must therefore be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, with respect to the veteran's PTSD claim, the Board 
notes that in June 1999, revised regulations concerning PTSD 
were published in the Federal Register reflecting the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen.  "Credible 
supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the veteran's presence with his unit at a 
time when his unit is attacked tends to show that that the 
veteran experienced such attack personally, without 
specifically showing his personal participation.  See Id.; 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the record indicates that the veteran had 
active service in the Republic of Vietnam.  The veteran 
contends that he was a door gunner on a helicopter while in 
the service and saw combat.  The veteran submitted copies of 
a Vietnam Combat Certificate as a member of the First 
Aviation Brigade from September 1969 to September 1970, and 
the award of the Air Medal for support of combat ground 
forces in the Republic of Vietnam in March 1970, and from 
April to June 1970.  The veteran indicated that he saw combat 
as part of the First Aviation Brigade, 129 Assault Helicopter 
Anh Sanh, Vietnam.  The veteran states that, as a door 
gunner, at times he had to load the bodies of dead servicemen 
onto the helicopter.  He also indicated that on one occasion 
his aircraft crashed and a chaplain who was riding with them 
as a passenger was "banged up."  The veteran also reported 
that he stood guard duty and had to remove "dead and 
dismembered sappers" from the wire.  Finally, the veteran 
stated that he was subject to mortar, rocket, and small arms 
fire both while on base and while flying in helicopters.  

The veteran does not carry an affirmative diagnosis of PTSD.  
The record does, however, contain an October 2004 VA 
examination report indicating that the veteran gave 
subjective symptoms of PTSD.  The examiner then went on to 
note the veteran's successful post-service career and life 
and stated "even if we consider PTSD, given he was in combat 
zone, he suffers from it very mildly."  He was not diagnosed 
with PTSD, but was rather assessed with anxiety disorder, 
NOS, moderate.  

Here, the veteran's statements in the record do not indicate 
that he believes that his condition is severe.  He 
nonetheless feels that he suffers at least a mild form of 
PTSD and would like service connection for this condition.

Based on the foregoing, the Board finds that upon remand, the 
veteran should be afforded an additional VA psychiatric 
examination in order to determine whether the veteran suffers 
from PTSD, and if so, whether the veteran's condition is 
related to or had its onset during service.  Pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), such an 
examination is necessary to adjudicate this claim.  
Specifically, in the examination report, the examiner should 
offer an opinion as to the likelihood that there is a link, 
established by medical evidence, between the veteran's 
current symptoms and a verified in-service stressor.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.304 (2003).  

Regarding the veteran's claim of entitlement to service 
connection for erectile dysfunction, the Board notes that he 
was afforded a VA examination in June 2002.  At that time, 
the veteran was noted to have difficulty attaining and 
maintaining an erection.  The examiner indicated that the 
veteran's difficulties were related to his service-connected 
diabetes mellitus, but that, in his opinion, the veteran did 
not have loss of use of his creative organ at that time.  

In his testimony before the Board in August 2006, the veteran 
stated, on more than one occasion, that his condition had 
become worse since June 2002 and indicated that he was 
currently undergoing medical treatment for his condition. 
Because the veteran has alleged that his condition has 
worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  In order to properly evaluate this condition, 
the Board finds that a remand for a VA examination is in 
order.

Finally, in order to ensure a complete record, upon remand, 
the veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claims 
that have not already been associated with his claims file.  
This should include any buddy statements tending to support 
any stressful events in service or related to his combat 
service in Vietnam.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for anxiety, PTSD or erectile 
dysfunction since service.  The aid of 
the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should request that the 
veteran provide detailed information, 
including dates, locations, names of 
other persons involved, etc., relating to 
his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

The RO must then review the entire claims 
file, including the veteran's medical 
treatment records and previous statements 
of stressors, and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  If 
this summary reveals any additional 
information not previously obtained, the 
new information, and all associated 
documents, should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.

After associating with the claims folder 
all available records received pursuant 
to the above-requested development, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, he or 
she should clearly indicate that.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
whether he suffers from erectile 
dysfunction and, if so, whether such 
condition is related to or had its onset 
during service, or is secondary to a 
service-connected disability.  All 
necessary special studies or tests 
should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all erectile 
dysfunction found to be present.  If the 
examiner diagnoses the veteran as having 
erectile dysfunction, to include the 
loss of the creative organ, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's condition was caused by or had 
its onset during service or whether it 
is at least as likely as not that the 
veteran's condition is secondary to a 
service-connected condition.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible 
report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claims.  As appropriate, the RO 
should consider the application of 
38 U.S.C.A. § 1154(b).  If any 
determination remains adverse, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



